Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 15, 2019 (this “Amendment”), by and among, inter alios, Verisk
Analytics, Inc., a Delaware corporation, as borrower (the “Borrower”) and the
Lenders under the Amended Credit Agreement (each as defined below) party hereto
amends the Second Amended and Restated Credit Agreement, dated as of April 22,
2015, as amended by the First Amendment, dated as of July 24, 2015, the Second
Amendment, dated as of May 26, 2016 and the Third Amendment, dated as of May 18,
2017 (as further amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, including all Schedules and
Exhibits thereto, the “Existing Credit Agreement”, and the Existing Credit
Agreement, as amended by this Amendment, the “Amended Credit Agreement”) by and
among, inter alios, the Borrower, the lenders party thereto from time to time
(hereinafter collectively referred to as the “Lenders”), Bank of America, N.A.
(“Bank of America”), as swing line lender and letter of credit issuer
(hereinafter, Bank of America, in its capacity as a letter of credit issuer,
shall be referred to as the “L/C Issuer”) and Bank of America, as Administrative
Agent for the Lenders (hereinafter, in such capacity, referred to as the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lenders party hereto, being all of the Lenders,
wish to amend the Existing Credit Agreement to provide for, amongst other
things, (a) a reduction in the principal amount of the Commitments under the
Facility from $1.5 billion to $1.0 billion (while correspondingly increasing the
unfunded/uncommitted accordion in Section 2.14 of the Existing Credit Agreement
from $500 million to $1.0 billion), (b) an extension of the Maturity Date in
respect of the Facility to a date which is five years after the date hereof,
(c) the ability for Loans to be funded in Euros and Sterling, (d) certain
modifications to the definition of “Applicable Rate”, among other things, to
reflect reductions in pricing, (e) changes to the financial covenant based on
Consolidated Funded Debt Leverage Ratio to allow for one temporary step-up to
4.25:1.00 and one temporary step-up to 4.00:1.00 and (f) certain other
modifications and updates to the Existing Credit Agreement as further detailed
herein (including certain changes to the representations, warranties and
covenants in the Existing Credit Agreement), in each case, subject to the terms
and conditions set forth herein; and

WHEREAS, pursuant to the terms of the Fourth Amended Commitment Letter, July 8,
2017, among, Bank of America, BofA Securities, Inc. (“BofA Securities”) and the
Borrower, the Borrower engaged BofA Securities to act as the sole lead arranger
and sole bookrunner (in such capacity, the “Lead Arranger”) for this Amendment.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lenders party
hereto hereby agree as follows (but in the case of the Exiting Lenders solely
for the purpose of agreeing to Section 5 hereof):

Section 1.    Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Amended Credit
Agreement.

Section 2.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 of this Amendment, the following
amendments shall be made to the Credit Agreement:

(a)    Revisions to Schedules.

(i)    Schedule 2.01 to the Existing Credit Agreement is hereby amended and
restated in its entirety in the form of Schedule 2.01 attached hereto.



--------------------------------------------------------------------------------

(ii)    Schedule 1.01, Schedule 5.09, Schedule 5.13 and Schedule 5.18 to the
Existing Credit Agreement are hereby deleted in their entirety.

(iii)    Schedule 10.02 to the Existing Credit Agreement is hereby amended and
restated in its entirety in the form of Schedule 10.02 attached hereto.

(b)    Amended Credit Agreement. The Existing Credit Agreement is hereby amended
in its entirety to be in the form attached as Annex I hereto.

(c)    Amended Exhibits.

(i)    Exhibit A to the Existing Credit Agreement shall be deleted and replaced
in its entirety with the revised Exhibit A attached hereto.

(ii)    Exhibit C to the Existing Credit Agreement shall be deleted and replaced
in its entirety with the revised Exhibit C attached hereto.

(iii)    Exhibit F to the Existing Credit Agreement is hereby amended to delete
the words “non exclusive” in the third sentence of Section 17 contained therein
and replace such words with “exclusive”.

Section 3.    Conditions to Effectiveness. This Amendment shall become effective
on the date on which each of the following conditions is satisfied (the “Fourth
Amendment Effective Date”):

(a)     Executed Amendment, Certificates and Opinion. The Administrative Agent
shall have received all of the following, each dated as of the Fourth Amendment
Effective Date (or, in the case of certificates of governmental officials, as of
a recent date before the Fourth Amendment Effective Date), each in form and
substance reasonably satisfactory to the Administrative Agent, and each
accompanied by their respective required schedules and other attachments:

(i)    one or more counterparts of this Amendment, duly executed and delivered
by (i) the Borrower, the L/C Issuer, the Swing Loan Lender and the
Administrative Agent, (ii) each existing Lender that elects to consent to this
Amendment by executing the Amendment as a “Lender” (each such Lender, a
“Consenting Lender” and, collectively, the “Consenting Lenders”), which together
constitute the Required Lenders (as defined in the Existing Credit Agreement),
(iii) solely for the purpose of agreeing to the provisions of Section 5, each
existing Lender that elects not to consent to this Amendment by executing the
Amendment as an “Exiting Lender” (each such Lender, an “Exiting Lender”) and
(iv) each new Lender that elects to provide Commitments under the Facility by
executing the Amendment as a “New Lender” (each such Lender, a “New Lender” and,
collectively, the “New Lenders”);

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment;

(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

2



--------------------------------------------------------------------------------

(iv)    a favorable opinion from counsel to the Borrower, addressed to the
Administrative Agent, each Lender and the L/C Issuer, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters
relating hereto as the Administrative Agent may reasonably request; and

(v)    a certificate from a Responsible Officer of the Borrower certifying
(A) compliance with the conditions set forth in Section 3(b) and Section 3(e)
and (B) the current Public Debt Rating.

(b)    No Material Adverse Effect. There shall not have occurred since
December 31, 2018 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

(c)    KYC. The Lead Arranger shall have received (i) at least three Business
Days prior to the Fourth Amendment Effective Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested at least seven days prior to the Fourth
Amendment Effective Date and (ii) at least three Business Days prior to the
Fourth Amendment Effective Date, to the extent the Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

(d)    Repayment of Exiting Lenders. The Borrower shall have repaid in full any
Loans held by any Exiting Lenders, together with any accrued interest and fees
thereon.

(e)    No Default or Event of Default. Immediately prior to and after giving
effect to the terms, conditions, and provisions of this Amendment, no Default or
Event of Default exists.

(f)    Fees & Expenses. The Administrative Agent shall have received payment of
all fees and expenses then due and payable to the Lead Arranger and/or the
Administrative Agent pursuant to the Amended Credit Agreement (including all
reasonable attorney costs of the Administrative Agent), subject (in the case of
expenses) to the Borrower receiving an invoice with respect thereto.

Section 4.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and Lenders that, as of the Fourth Amendment Effective Date:

(a)    the execution, delivery and performance by the Borrower of this Amendment
or any other Loan Document to which it is a party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of the Borrower’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any material
Contractual Obligation to which the Borrower is a party or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its Property is subject; or (iii) violate any Law;

(b)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by the Borrower of
this Amendment or any other Loan Document and no consent of any other Person is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment or any other Loan Document except any such consent
the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect;

 

3



--------------------------------------------------------------------------------

(c)    this Amendment has been duly executed and delivered by the Borrower and
this Amendment and the Amended Credit Agreement, constitute a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principals of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law);

(d)    immediately prior to and after giving effect to the terms, conditions,
and provisions of this Amendment, no Default or Event of Default exists; and

(e)    all representations and warranties of the Borrower contained in the
Amended Credit Agreement and all of the other Loan Documents are true and
correct as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that the representations
and warranties contained in subsections (a), (b), and (c) of Section 5.05 of the
Amended Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement.

Section 5.    Acknowledgement of Revised Commitments and Reallocation of Exiting
Lender Commitments. Notwithstanding anything to the contrary in the Existing
Credit Agreement or other Loan Documents, or the Amended Credit Agreement, each
party hereto acknowledges and agrees that (i) commencing on the Fourth Amendment
Effective Date, the Commitments of the Lenders shall be as set forth on the new
Schedule 2.01 referenced in Section 2(a) of this Amendment and (ii) the
respective Commitments of each Exiting Lender, if any, shall be terminated on
the Fourth Amendment Effective Date. Notwithstanding anything in the Existing
Credit Agreement to the contrary or any requirements set forth therein, (i) each
Consenting Lender and each New Lender hereby consents to (A) the termination of
any Commitments held by any Exiting Lenders and (B) the repayment in full of any
Loans, together with any accrued interest and fees thereon, held by any Exiting
Lenders, in each case, as of the Fourth Amendment Effective Date and (ii) each
Consenting Lender agrees to waive any losses, costs or expenses required to be
paid by the Borrower pursuant to Section 3.05 of the Existing Credit Agreement
in connection with, or as a result of, the reallocation of Commitments pursuant
to this Amendment. Following the termination of its Commitments each Exiting
Lender will continue to have the benefit of the indemnification and other
provisions of the Amended Credit Agreement and the other Loan Documents that by
their terms survive termination of the Commitments and repayment of the
Obligations.

Section 6.    Miscellaneous.

(a)    Confirmation of Loan Documents. The Borrower hereby covenants and agrees
that, except as expressly amended and/or modified by this Amendment, all of the
terms, conditions, and provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and in full force and effect. All of the
indebtedness represented by the Loan Documents and all other obligations,
responsibilities, and liabilities of the Borrower to the Lenders and the
Administrative Agent are owed without any offset, defenses, or counterclaims
whatsoever. The Existing Credit Agreement, together with this Amendment, shall
be read and construed as a single agreement. Upon the effectiveness of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement”,
“herein”, “hereof” and words of like import and each reference in the Existing
Credit Agreement and the Loan Documents to “the Credit Agreement” shall mean and
refer to the Amended Credit Agreement. On and after the date hereof, this
Amendment shall for all purposes constitute a “Loan Document”.

 

4



--------------------------------------------------------------------------------

(b)    Limitation of this Amendment. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written. Except as otherwise set forth herein, nothing contained
herein and no actions taken pursuant to the terms hereof are intended to
constitute a novation of the Facility, or any waiver of the terms, conditions,
or provisions of the Existing Credit Agreement and/or any of the other Loan
Documents and do not constitute a release, termination or waiver of any of the
rights and/or remedies granted to the Lenders and/or the Administrative Agent
under the Loan Documents.

(c)    Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(d)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the sole benefit of the Borrower, the Administrative Agent and the
Lenders and their respective successors and assigns.

(e)    References. Any reference to the Amended Credit Agreement contained in
any notice, request, certificate, or other document executed concurrently with
or after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require.

(f)    Miscellaneous. This Amendment shall be subject to the following Sections
of the Amended Credit Agreement, as if set forth herein in their entirety:
Sections 10.10, 10.12, 10.14, 10.15 and 10.16.

- Remainder of page intentionally left blank -

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

VERISK ANALYTICS, INC.,

as the Borrower

By:  

/s/ Lee M. Shavel

  Name:   Lee M. Shavel   Title:   Executive VP and CFO

 

Signature Page to Fourth Amendment - Verisk



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as the Administrative Agent

By:  

/s/ Melissa Mullis

  Name:   Melissa Mullis   Title:   Assistant Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Laura H. McAulay

  Name:   Laura H. McAulay   Title:   Senior Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Emily Barker

  Name:   Emily Barker   Title:   VP. Senior Credit Manager #22403

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N. A.

as a Lender

By:  

/s/ Milena Kolev

  Name:   Milena Kolev   Title:   VP

 

Signature Page to Fourth Amendment - Verisk



--------------------------------------------------------------------------------

Wells Fargo, National Association, as a Lender By:  

/s/ Sid Khanolkar

  Name:   Sid Khanolkar   Title:   Director

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

CITIBANK, N.A., as a New Lender By:  

/s/ Tony Sood

  Name:   Tony Sood   Title:   Senior Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a New Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Komal Shah

  Name:   Komal Shah   Title:   Authorized Signatory

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Maciej Niedzwiecki

Name:   Maciej Niedzwiecki Title:   Senior Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:  

/s/ Andrew D Holtz

  Name:   Andrew D Holtz   Title:   Senior Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

SunTrust Bank, as an Exiting Lender By:  

/s/ Locksley Randle

  Name:   Locksley Randle   Title:   Vice President

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

Citizens Bank, N. A., as an Exiting Lender By:  

/s/ Barrett D. Bencivenga

  Name:   Barrett D. Bencivenga   Title:   Managing Director

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

Royal Bank of Canada as an Exiting Lender By:  

/s/ Kamran Khan

  Name:   Kamran Khan   Title:   Authorized Signatory

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

BNP Paribas, as a Exiting Lender By:  

/s/ Maria Mulic

  Name:   Maria Mulic   Title:   Managing Director By:  

/s/ Richard Pace

  Name:   Richard Pace   Title:   Managing Director

 

Signature Page to Amendment No. 4



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 165,000,000.00        16.5 % 

HSBC Bank USA, N.A.

   $ 135,000,000.00        13.5 % 

JPMorgan Chase Bank, N.A.

   $ 135,000,000.00        13.5 % 

Wells Fargo Bank, National Association

   $ 135,000,000.00        13.5 % 

Citibank, N.A.

   $ 100,000,000.00        10.0 % 

Credit Suisse AG, Cayman Islands Branch

   $ 100,000,000.00        10.0 % 

Morgan Stanley Bank, N.A.

   $ 100,000,000.00        10.0 % 

TD Bank, N.A.

   $ 85,000,000.00        8.5 % 

The Northern Trust Company

   $ 45,000,000.00        4.5 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWERS:

Verisk Analytics, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention:          Lee M. Shavel

                           Executive Vice President and Chief Financial Officer

Telephone:        (201) 469-2141

Electronic Mail: lee.shavel@verisk.com

Website Address:         www.verisk.com

and

Verisk Analytics, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention:           Kenneth E. Thompson, Esq.

                            Executive Vice President and General Counsel

Telephone:         (201) 469-2975

Electronic Mail: kenneth.thompson@verisk.com



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for advances, payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

2380 Performance Drive

Building C, TX2-984-03-23

Richardson, TX 75082

Attention:   Patrick Richardson

Tel: 817-230-8914

Facsimile: 214-416-0555

Email: prichardson3@bofa.com

Remittance Instructions – USD:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Account Name: Wire Clearing Acct for Syn Loans - LIQ

Ref: Verisk Analytics, Inc.

Remittance Instructions – EUR:

Bank of America NT and SA

IBAN: GB89 BOFA 16505095687029

Swift Address: BOFAGB22

Beneficiary: Bank of America, NA

Ref: Verisk Analytics, Inc.

Remittance Instructions – GBP

Bank of America NT and SA

Swift Address: BOFAGB22

Beneficiary Acct #: GB90BOFA16505095687011

Beneficiary: Bank of America, NA

Ref: Verisk Analytics, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A., as Administrative Agent

900 W. Trade St., 6th Floor

NC1-026-06-03

Charlotte, NC 28255

Attention: Melissa Mullis

Tel: 980-386-9372

Facsimile: 704-409-0617

Email: melissa.mullis@baml.com

 

2



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pa. 18507

Attention:  Trade Operations

Tel: 570-496-9619

Facsimile: 800-755-8740

Email: tradeclientserviceteamus@baml.com

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: 026-009-593

Account #: 04535-883980

Attn: Scranton Standby

Ref: Verisk Analytics, Inc.

SWING LINE LENDER:

Administrative Agent’s Office

(for advances, payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

2380 Performance Drive

Building C, TX2-984-03-23

Richardson, TX 75082

Attention:  Patrick Richardson

Tel: 817-230-8914

Facsimile: 214-416-0555

Email: prichardson3@bofa.com

Remittance Instructions – USD:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Account Name: Wire Clearing Acct for Syn Loans - LIQ

Ref: Verisk Analytics, Inc.

 

3



--------------------------------------------------------------------------------

ANNEX I

AMENDED CREDIT AGREEMENT

(See attached)



--------------------------------------------------------------------------------

Execution Version

Annex I to Fourth Amendment to

Second Amended and Restated Credit Agreement

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 22, 2015

(as amended by the First Amendment, dated as of July 24, 2015, the Second
Amendment, dated as of May 26, 2016, the Third Amendment, dated as of May 18,
2017 and the Fourth Amendment, dated as of August 15, 2019)

among

VERISK ANALYTICS, INC.

as a Borrower,

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

The Other Lenders Party Hereto

BOFA SECURITIES, INC.

as

Sole Lead Arranger and Sole Bookrunner

JPMORGAN CHASE BANK, N.A.,

HSBC BANK USA, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Article I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01   Defined Terms

     1  

1.02   Other Interpretive Provisions

     28  

1.03   Accounting Terms

     29  

1.04   Rounding

     29  

1.05   Times of Day

     29  

1.06   Letter of Credit Amounts

     30  

1.07   Interpretation and Construction of Exceptions/Carveouts to Article VII
Negative Covenants

     30  

1.08   Additional Alternative Currencies

     30  

1.09   Exchange Rates; Currency Equivalents

     31  

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

     31  

2.01   Committed Loans

     31  

2.02   Borrowings, Conversions and Continuations of Committed Loans

     32  

2.03   Letters of Credit

     34  

2.04   Swing Line Loans

     41  

2.05   Prepayments

     44  

2.06   Termination or Reduction of Commitments

     45  

2.07   Repayment of Loans

     45  

2.08   Interest

     45  

2.09   Fees

     46  

2.10   Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

     46  

2.11   Evidence of Debt

     47  

2.12   Payments Generally; Administrative Agent’s Clawback

     47  

2.13   Sharing of Payments by Lenders

     49  

2.14   Increase in Commitments

     49  

2.15   Several Liability

     50  

2.16   Cash Collateral

     50  

2.17   Defaulting Lenders

     51  

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

     53  

3.01   Taxes

     53  

3.02   Illegality

     57  

3.03   Inability to Determine Rates

     58  

3.04   Increased Costs

     59  

3.05   Compensation for Losses

     60  

3.06   Mitigation Obligations; Replacement of Lenders

     60  

3.07   LIBOR Successor Rate

     61  

3.08   Survival

     62  

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     62  

4.01   Conditions to Effectiveness

     62  

4.02   Conditions to Certain Credit Extensions

     62  

 

i



--------------------------------------------------------------------------------

Article V. REPRESENTATIONS AND WARRANTIES

     63  

5.01   Existence, Qualification and Power

     63  

5.02   Authorization; No Contravention

     63  

5.03   Governmental Authorization; Other Consents

     63  

5.04   Binding Effect

     63  

5.05   Financial Statements; No Material Adverse Effect

     64  

5.06   Litigation

     64  

5.07   No Default

     64  

5.08   Ownership of Property; Liens

     64  

5.09   [Reserved]

     64  

5.10   Insurance

     64  

5.11   Taxes

     65  

5.12   ERISA Compliance

     65  

5.13   [Reserved]

     65  

5.14   Margin Regulations; Investment Company Act

     66  

5.15   Disclosure

     66  

5.16   Compliance with Laws

     66  

5.17   [Reserved]

     66  

5.18   [Reserved]

     66  

5.19   OFAC; Anti-Corruption Laws; Sanctions

     66  

5.20   [Reserved]

     66  

5.21   EEA Financial Institutions

     66  

5.22   Beneficial Ownership Certification

     67  

Article VI. AFFIRMATIVE COVENANTS

     67  

6.01   Financial Statements

     67  

6.02   Certificates; Other Information

     67  

6.03   Notices

     69  

6.04   Payment of Obligations

     70  

6.05   Preservation of Existence, Etc

     70  

6.06   [Reserved]

     70  

6.07   [Reserved]

     70  

6.08   Compliance with Laws

     70  

6.09   Books and Records

     70  

6.10   Inspection Rights

     71  

6.11   Use of Proceeds

     71  

6.12   Additional Guarantors

     71  

6.13   Pari Passu Status

     71  

Article VII. NEGATIVE COVENANTS

     71  

7.01   Liens

     71  

7.02   Priority Indebtedness; Permitted Subsidiary Acquisition Indebtedness

     73  

7.03   Fundamental Changes

     73  

7.04   Dispositions

     73  

7.05   Change in Nature of Business

     74  

7.06   [Reserved]

     74  

 

ii



--------------------------------------------------------------------------------

  7.07   Use of Proceeds

     74  

  7.08   Financial Covenants

     74  

  7.09   Restricted Payments

     75  

  7.10   Accounting Changes

     75  

  7.11   Anti-Corruption Laws; Sanctions

     75  

Article VIII. EVENTS OF DEFAULT AND REMEDIES

     75  

  8.01   Events of Default

     75  

  8.02   Remedies Upon Event of Default

     77  

  8.03   Application of Funds

     78  

Article IX. ADMINISTRATIVE AGENT

     79  

  9.01   Appointment and Authority

     79  

  9.02   Rights as a Lender

     79  

  9.03   Exculpatory Provisions

     79  

  9.04   Reliance by Administrative Agent

     80  

  9.05   Delegation of Duties

     80  

  9.06   Resignation of Administrative Agent

     80  

  9.07   Non-Reliance on Administrative Agent and Other Lenders

     82  

  9.08   No Other Duties, Etc

     82  

  9.09   Administrative Agent May File Proofs of Claim

     82  

  9.10   Collateral and Guaranty Matters

     82  

  9.11   Guaranteed Hedge Agreements

     83  

  9.12   ERISA Matters

     83  

Article X. MISCELLANEOUS

     84  

10.01   Amendments, Etc

     84  

10.02   Notices; Effectiveness; Electronic Communication

     85  

10.03   No Waiver; Cumulative Remedies; Enforcement

     87  

10.04   Expenses; Indemnity; Damage Waiver

     88  

10.05   Payments Set Aside

     89  

10.06   Successors and Assigns

     89  

10.07   Treatment of Certain Information; Confidentiality

     93  

10.08   Right of Setoff

     94  

10.09   Interest Rate Limitation

     95  

10.10   Counterparts; Integration; Effectiveness

     95  

10.11   Survival of Representations and Warranties

     95  

10.12   Severability

     96  

10.13   Replacement of Lenders

     96  

10.14   Governing Law; Jurisdiction; Etc

     96  

10.15   Waiver of Jury Trial

     97  

10.16   No Advisory or Fiduciary Responsibility

     97  

10.17   Electronic Execution of Assignments and Certain Other Documents

     98  

10.18   USA PATRIOT Act

     98  

10.19   Time of the Essence

     98  

10.20   Keepwell

     99  

10.21   Designation of Additional Borrowing Subsidiaries

     99  

10.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     99  

10.23   Judgment Currency

     100  

10.24   Acknowledgement Regarding Any Supported QFCs

     100  

 

iii



--------------------------------------------------------------------------------

Article XI. GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS

     101  

11.01   Guaranty

     101  

11.02   Certain Waivers

     101  

11.03   Obligations Independent

     102  

11.04   Subrogation

     102  

11.05   Subordination

     102  

11.06   Stay of Acceleration

     102  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.03    Other Consents 5.06   
Litigation 5.12    ERISA Compliance 7.01    Existing Liens 10.02     
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of A    Committed Loan Notice B    Swing Line Loan Notice C    Note D   
Compliance Certificate E-1    Assignment and Assumption E-2    Administrative
Questionnaire E-3    Joinder F    Continuing Guaranty G    Notice of Loan
Prepayment H-1    U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) H-2    U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) H-3    U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
H-4    U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) I    Solvency Certificate J
   Designation of Borrowing Subsidiary

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter, as amended by
the First Amendment, dated as of July 24, 2015, the Second Amendment, dated as
of May 26, 2016 and the Third Amendment, dated as of May 18, 2017 (the “Existing
Credit Agreement”), and as it may be further from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, referred to as
this “Agreement”) is entered into as of April 22, 2015, by and among VERISK
ANALYTICS, INC., a Delaware corporation (“Verisk”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

Verisk and the Lenders amended and restated that certain Amended and Restated
Credit Agreement dated as of October 25, 2011, executed by and among, inter
alia, Verisk, Insurance Services Office, Inc., a Delaware corporation (“ISO”),
certain lenders and the agents party thereto (hereinafter, as it has been from
time to time amended, modified, extended, renewed, substituted, and/or
supplemented prior to April 22, 2015, referred to as the “Original Credit
Agreement”) and provided the Borrowers with a $1.5 billion revolving credit
facility (the “Facility”) pursuant to the Existing Credit Agreement.

Verisk has requested that on the Fourth Amendment Effective Date, the Lenders
party to the Fourth Amendment amend the Existing Credit Agreement to provide
for, amongst other things, (a) a reduction in the principal amount of the
Commitments under the Facility from $1.5 billion to $1.0 billion (while
correspondingly increasing the uncommitted amounts available pursuant to
Section 2.14 of the Existing Credit Agreement from $500 million to $1.0
billion), (b) an extension of the Maturity Date in respect of the Facility to a
date which is five years after the Fourth Amendment Effective Date, (c) the
ability for Loans to be funded in Euros and Sterling, (d) certain modifications
to the definition of “Applicable Rate”, among other things, to reflect
reductions in pricing and (e) changes to the financial covenant based on
Consolidated Funded Debt Leverage Ratio to allow for one temporary step-up to
4.25:1.00 and one temporary step-up to 4.00:1.00.

In consideration of these premises and the mutual representations, covenants and
agreements of the Borrowers, the agents and the lenders, each party hereto
hereby promises, covenants and agrees to amend the Existing Credit Agreement
with all of the terms, conditions, and provisions set forth herein below and all
of the terms, conditions, and provisions of the Existing Credit Agreement are,
subject to the occurrence of the Fourth Amendment Effective Date, hereby deemed
superseded, substituted, and replaced by the following:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraphs hereto.

“Agreement Currency” has the meaning specified in Section 10.23.

“Alternative Currency” means, with respect to Eurocurrency Rate Loans and
Letters of Credit, each of the following currencies: Euro, Sterling, together
with each other currency (other than Dollars) that is approved in accordance
with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum
with respect to the Commitment Fees, Eurocurrency Rate Loans, LIBOR Daily Loans,
Base Rate Loans or Letter of Credit Fees, as applicable, based upon the Public
Debt Rating as set forth below:

 

Pricing

Level  

  

Public Debt

Rating

   Commitment
Fee      Eurocurrency
Rate / LIBOR
Daily
Floating Rate
Margin      Base Rate
Margin      Letter of
Credit Fee  

1

   > A- / A3 / A-      8.0 bps        100.0 bps        0.0 bps        100.0 bps
 

2

   BBB+ / Baa1 / BBB+      10.0 bps        112.5 bps        12.5 bps       
112.5 bps  

3

   BBB / Baa2 / BBB      12.5 bps        125.0 bps        25.0 bps        125.0
bps  

4

   BBB- / Baa3 / BBB-      15.0 bps        137.5 bps        37.5 bps       
137.5 bps  

5

   £ BB+ / Ba1 / BB+      20.0 bps        162.5 bps        62.5 bps       
162.5 bps  

 

2



--------------------------------------------------------------------------------

Initially, the Applicable Rate shall be determined based upon the Public Debt
Rating specified in a certificate delivered to the Administrative Agent on or
prior to the Fourth Amendment Effective Date. Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Public Debt
Rating shall be effective, in the case of an upgrade or a downgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the next such change pursuant to this Agreement.
If the rating system of S&P, Moody’s or Fitch shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, Verisk and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assets” means, at any time, the total assets of Verisk and its direct and
indirect Subsidiaries on a consolidated basis which would be shown as assets on
a consolidated balance sheet of Verisk and its consolidated Subsidiaries as of
such time prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Verisk and its direct and indirect Subsidiaries for the fiscal year ended
December 31, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Verisk
and its direct and indirect Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Fourth Amendment
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Prime Rate for such day, (b) the sum of the Federal Funds Rate for
such day plus fifty basis points (0.50%), and (c) except during any Eurocurrency
Unavailability Period, the Eurocurrency Rate for a one month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one hundred basis points (1.0%).

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended from
time to time.

“Borrower” and “Borrowers” mean Verisk and each Borrowing Subsidiary, if any. As
of the Fourth Amendment Effective Date, the only Borrower is Verisk.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

4



--------------------------------------------------------------------------------

“Borrowing Subsidiary” means, at any time, each Wholly-Owned Domestic Subsidiary
of Verisk that, following the date hereof, has been designated by Verisk as an
additional Borrower hereunder and that has undertaken the obligations of a
Borrowing Subsidiary, all in accordance with Section 10.21.

“Borrowing Subsidiary Obligations” mean the Obligations of each of the Borrowing
Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:

(a)    if such day relates to interest at a rate based on the Eurocurrency Rate
with respect to a LIBOR Quoted Currency or the LIBOR Daily Floating Rate, means
any such day that is a London Banking Day;

(b)    if such day relates to any interest rate based on the Eurocurrency Rate
with respect to a Non-LIBOR Quoted Currency, means any such day that is open for
banks for foreign exchange business in the principal financial center of the
country of such currency; and

(c)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything

 

5



--------------------------------------------------------------------------------

herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Verisk entitled to vote
for members of the board of directors or equivalent governing body of Verisk on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Verisk cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Verisk, or control over the equity securities of
Verisk entitled to vote for members of the board of directors or equivalent
governing body of Verisk on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
securities.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

6



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or LIBOR Daily Loans, in each case pursuant to
Section 2.02(a), substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system which form, platform and system shall
be approved by the Administrative Agent), appropriately completed and signed by
a Responsible Officer of the applicable Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for Federal, state, local and foreign income
taxes payable by Verisk and its direct and indirect Subsidiaries for such
period; (iii) non-cash charges for the appreciation of ESOP shares for such
period; (iv) non-cash stock option expenses under FASB Accounting Standards
Codification 718 for such period; (v) non-cash expenses in connection with ISO’s
Top Hat Plan and Deferred Compensation Plan for such period, to the extent such
expenses are the result of increasing the participant liabilities for said plans
due to the appreciation in value of the investments held in said plan;
(vi) non-cash expenses other than temporary impairment of ISO’s Top Hat Plan and
Deferred Compensation Plan for such period, to the extent such expenses are the
result of the depreciation in value of the investments held in said plan;
(vii) non-cash loss on the disposal of fixed assets for such period; and
(viii) other non-recurring expenses of Verisk and its direct and indirect
Subsidiaries reducing such Consolidated Net Income for such period; provided
that any such amounts which represent a cash item in such period or any future
period shall be included to the extent that in the aggregate they do not exceed
5% of Consolidated EBIT (prior to giving effect to such adjustment) for such
period, minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of Verisk and its direct and indirect Subsidiaries for such period;
(ii) non-cash gains in connection with ISO’s Top Hat Plan and Deferred
Compensation Plan for such period, to the extent such gains are the result of
decreasing the participant liabilities for said plans due to the depreciation in
value of the investments held; and (iii) other non-recurring non-cash items
increasing Consolidated Net Income for such period.

“Consolidated EBITDA” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
EBIT for such period plus depreciation and amortization expense for such period.

“Consolidated Funded Debt Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended. For the purposes of calculating the Consolidated Funded Debt
Leverage Ratio in connection with determining compliance with the financial
covenant set forth and

 

7



--------------------------------------------------------------------------------

contained in Section 7.08(b) only, and for no other purpose, to the extent that
Verisk or any direct or indirect Subsidiary of Verisk acquires or disposes of a
Person, the Borrower shall include in its calculation of Consolidated EBITDA the
pro forma effect of such acquisition or disposition as if such acquisition or
disposition shall have occurred on the first date of the applicable test period.

“Consolidated Funded Debt Leverage Ratio Step-up” shall have the meaning
specified in Section 7.08(b).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Verisk and its direct and indirect Subsidiaries on a consolidated basis, the sum
of: (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations,
whether contingent or otherwise, arising under letters of credit (including
standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of Property or services (other than obligations
to pay the earn out portion of the purchase price for Permitted Acquisitions and
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
Verisk or any direct or indirect Subsidiary of Verisk, (g) without duplication,
all Guarantees by Verisk and/or ISO of Permitted Subsidiary Acquisition
Indebtedness, and (h) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Verisk or a direct or indirect Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Verisk or
such direct or indirect Subsidiary.

“Consolidated Interest Charges” means, for any period, for Verisk and its direct
and indirect Subsidiaries on a consolidated basis, all interest, premium
payments, debt discount, fees, charges and related expenses of Verisk and its
direct and indirect Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(whether paid in cash or accrued); provided, however, (a) interest on any debt
paid in kind and (b) interest that is due and payable more than five years from
the incurrence of the debt under which such interest is payable, shall, in each
case, not be counted as “Consolidated Interest Charges”.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Net Income” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, the net income of Verisk and its
direct and indirect Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Permitted Liens” means the following:

(a)    Liens (other than Environmental Liens and any Lien imposed under ERISA)
for taxes, assessments or charges of any Governmental Authority or claims not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;

(b)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other like Liens (other than any Lien imposed under
ERISA) imposed by Laws, including, without limitation, Liens in favor of any
Governmental Authority securing progress payments made under government
contracts created in the ordinary course of business and for amounts not yet due
or which are being contested in good faith by appropriate proceedings which are
sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provision are being maintained to the extent required by
GAAP;

(c)    Liens (other than any Lien imposed under ERISA) incurred or deposits made
in the ordinary course of business (including, without limitation, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts, statutory obligations and other
similar obligations or arising as a result of progress payments or deposits
under government contracts (including foreign government contracts); provided
that in each such case such Liens (i) were not incurred or made in connection
with the incurrence or maintenance of Indebtedness, the borrowing of money, the
obtaining of advances or credit and (ii) do not in the aggregate materially
detract from the value of the Property so encumbered or materially impair the
use thereof in the operation of Verisk’s or its direct and indirect consolidated
Subsidiaries’ respective businesses;

(d)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property or impairing the
use thereof which are imposed by law or arise in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Person owning such Property;

(e)    Liens arising out of and with respect to customer deposits made in the
ordinary course of the Borrowers’ respective businesses;

(f)    Liens arising as a result of the filing of any financing statement under
any applicable state uniform commercial code or comparable Laws of any
jurisdiction covering consigned or leased goods which do not constitute assets
of the Borrowers and which is not intended as security; and

(g)    extensions, renewals or replacements of any Lien referred to in
clauses (a) through (f) above; provided that (i) in the case of clauses (a)
through (f) above, the principal amount of the obligation secured thereby is not
increased and (ii) any such extension, renewal or replacement is limited to the
Property originally encumbered thereby.

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan or a LIBOR Daily Loan, as
applicable, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2%
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrowers, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, (ii) had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designation of Borrowing Subsidiary” mean a Designation of Borrowing Subsidiary
executed by Verisk and any applicable Wholly-Owned Domestic Subsidiary thereof
substantially in the form of Exhibit J.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

 

10



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01; it being
understood and agreed that the Effective Date occurred on May 15, 2015.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under any Environmental Laws or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of any Hazardous Materials into the environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as such term is defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate.

“ESOP” means that certain Insurance Services Office, Inc. Employee Stock
Ownership Plan established by the ESOP Trust Agreement dated January 3, 1997 as
it may be amended and/or modified from time to time, in a manner approved by the
Administrative Agent (such approval not to be unreasonably withheld or
conditioned).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:

(i)    in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or, if not

 

12



--------------------------------------------------------------------------------

available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(ii)     the case of any Eurocurrency Rate Loan denominated in any other Non-
LIBOR Quoted Currency, the rate designated and disclosed to Verisk in writing
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Lenders pursuant to
Section 1.08; and

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR Rate, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. In the event the
Eurocurrency Rate as determined based upon the foregoing shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the “Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in Alternative
Currencies must be Eurocurrency Rate Loans.

“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.03(a) remains in
full force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case

 

13



--------------------------------------------------------------------------------

of any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) or (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

“Facility” has the meaning specified in the introductory paragraphs hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto, and related legislation, official administrative regulations or
practices with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement, dated as of July 8, 2019, by
and among Verisk, the Arranger and the Administrative Agent.

“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business.

“Foreign Lender” (a) if any Borrower is a U.S. Person, a Lender that is not a
U.S. Person and (b) if any Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Fourth Amendment Effective Date” means August 15, 2019.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other

 

14



--------------------------------------------------------------------------------

Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VI
or VII that is entered into by and between the Borrower and any Hedge Bank.

“Guarantors” means, collectively, (a) any guarantors added pursuant to the
terms, conditions, and provisions of Section 6.12; and (b) with respect to
(i) the payment and performance by each Specified Loan Party, if any, of its
obligations under its Guaranty with respect to Swap Obligations and (ii) any
Borrowing Subsidiary Obligations, Verisk.

 

15



--------------------------------------------------------------------------------

“Guaranty” means the Continuing Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F, as
such Guaranty may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
Property or services (other than obligations to pay the earn out portion of the
purchase price for Permitted Acquisitions and trade accounts payable in the
ordinary course of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
Property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    Capitalized Leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing
(specifically excluding, with respect to Indebtedness of the Borrowers and their
respective Subsidiaries, any guarantees, endorsements or other contingent
obligations owing to or for the benefit of the ESOP).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Leases or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Daily Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan) or any LIBOR Daily Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in a Committed
Loan Notice or such other period that is 12 months if consented to by all the
Lenders; provided, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISO” has the meaning specified in the introductory paragraphs hereto.

 

17



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Verisk (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder” means a joinder entered into by an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit E-3 or any other form
approved by the Administrative Agent.

“Judgment Currency” has the meaning specified in Section 10.23.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraphs hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Verisk and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may not be a commercial letter of credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the Letter
of Credit Expiration Date shall be the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBOR Screen Rate
at or about 11:00 a.m., London time on such Business Day, for Dollar deposits
with a term equivalent to a one (1) month term beginning on that date; provided
that: (a) if such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Rate” for such Interest Period shall be determined by such
alternate method as reasonably selected by the Administrative Agent and (b) to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. In the event the LIBOR Daily Floating
Rate as determined based upon the foregoing shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“LIBOR Daily Loan” means a Loan bearing interest at a rate based on the LIBOR
Daily Floating Rate. All LIBOR Daily Loans shall be denominated in Dollars.

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, as mutually
agreed between the Administrative Agent and Verisk, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that

 

19



--------------------------------------------------------------------------------

adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as mutually agreed between the
Administrative Agent and Verisk).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan (including any LIBOR Daily Loan) or a Swing Line
Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letter, and the Guaranty.

“Loan Parties” means, collectively, the Borrowers and each Guarantor, if any.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, condition (financial or otherwise), performance, properties or
operations of Verisk and its direct and indirect consolidated Subsidiaries,
taken as a whole, (b) the ability of the Borrowers to perform their material
obligations and duties under the Loan Documents, or (c) the ability of the
Administrative Agent to enforce the Obligations or to make use of any of the
remedies available to the Administrative Agent under the terms, conditions and
provisions of this Agreement or any of the other Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary which contributed
more than 10% of Consolidated EBITDA of Verisk and its direct and indirect
Subsidiaries for the most recently ended four fiscal quarter period.

“Maturity Date” means the fifth anniversary of the Fourth Amendment Effective
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Borrowers, in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which notice shall be substantially in the form of Exhibit G or such other form
as may be approved by the Administrative

 

20



--------------------------------------------------------------------------------

Agent (including any form on an electronic platform or electronic transmission
system which form, platform and system shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or Guaranteed Hedge
Agreement, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the introductory
paragraphs hereto. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 hereof).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the

 

21



--------------------------------------------------------------------------------

L/C Issuer or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act” means the
Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any merger, consolidation, or acquisition with or
of any Person which complies with each of the following terms and conditions:

(a)    said Person must be in a line of business similar to those in which the
Borrowers and their Subsidiaries are engaged as of the date hereof, or any
related line of business, or a line of business which is reasonably
complimentary or incidental thereto; and

(b)    no Default or Event of Default shall exist at the time of, or shall
result or be caused by, such merger, consolidation, or acquisition; and

(c)    (i) all of the financial covenants set forth in Section 7.08 must be
complied with on a pro forma combined basis for the then current period and
(ii) if, on a pro forma basis, the Person the subject of such merger,
consolidation or acquisition constitutes a Material Domestic Subsidiary, then as
evidence of such compliance, Verisk shall have first delivered to the
Administrative Agent a written certificate signed by a Responsible Officer
showing, in reasonable detail, the calculation of the pro-forma Consolidated
Funded Debt Leverage Ratio of Verisk and its direct and indirect Subsidiaries on
a consolidated basis, after giving effect to such merger, consolidation, or
acquisition; and

 

22



--------------------------------------------------------------------------------

(d)    in the event a Borrower is not the surviving Person, the surviving Person
shall be a domestic Person that expressly assumes, by a written agreement
satisfactory in form and substance to the Administrative Agent (which agreement
may require, in connection with such assumption, the delivery of such opinions
of counsel (who may be in-house counsel) as the Administrative Agent may
reasonably require), the obligations of the acquired Borrower(s) under the Loan
Documents, including, without limitation, all covenants contained therein, and
such successor or acquiring Person shall succeed to and be substituted for such
Borrower(s) with the same effect as if it had been named herein as a party
hereto, provided, however, that no such sale shall release any Borrower from its
obligations and liabilities under this Agreement or any of the other Loan
Documents unless such sale is followed by the complete liquidation of such
Borrower and substantially all the assets of such Borrower immediately following
such sale are distributed to the successor or acquiring Person in such
liquidation.

“Permitted Subsidiary Acquisition Indebtedness” means Indebtedness of any
Subsidiary of a Borrower which is:

(a)    owed by any Person at the time (i) such Person becomes a Subsidiary of or
is merged with or into a Borrower or a Subsidiary of a Borrower or (ii) a
Subsidiary acquires any Property from such Person and which Indebtedness is
expressly assumed by such Subsidiary at the time of such acquisition; provided
that (A) such Indebtedness was not created, incurred, or assumed by such Person
or such Subsidiary in contemplation of any Permitted Acquisition, (B) in the
event such Indebtedness shall be Guaranteed, such Guarantee shall be unsecured
and shall be given by a Borrower, and (C) the principal amount of such
Indebtedness shall not be increased at any time after it is first acquired or
assumed, as applicable, or

(b)    incurred by such Subsidiary to finance or to refinance a Permitted
Acquisition; provided that (i) such Indebtedness shall be incurred substantially
simultaneously with the consummation of such Permitted Acquisition, (ii) the
principal amount of such Indebtedness incurred in connection with such Permitted
Acquisition shall not be increased at any time after it is first incurred,
(iii) the principal amount of such Indebtedness (together with any accrued
interest thereon and closing costs relating thereto) shall at no time exceed
100% of the original purchase price of such Permitted Acquisition, and (iv) in
the event such Indebtedness shall be Guaranteed, such Guarantee shall be
unsecured and shall be given by a Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

23



--------------------------------------------------------------------------------

“Priority Indebtedness” means, at any time, the sum (without duplication) of
(a) all Indebtedness (other than Indebtedness of the type specified in clauses
(b) and (c) of the definition of Indebtedness, or any Guarantee insofar as it
relates to such types of Indebtedness) of the Borrowers secured by Liens not
otherwise permitted by Sections 7.01(a), (b), (c), and (e) through (k),
inclusive, plus (b) all Indebtedness of the Borrowers’ Subsidiaries that are not
Guarantors owed to any Person other than to a Borrower or to a Wholly-Owned
Subsidiary, other than any Permitted Subsidiary Acquisition Indebtedness.

“Property” or “Properties” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by any Borrower and/or any of its respective
Subsidiaries.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by Verisk
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Margin shall be determined by reference to the available
rating; (b) if none of S&P, Moody’s or Fitch shall have in effect a Public Debt
Rating, the Applicable Margin will be set in accordance with Pricing Level 5
above; (c) if the ratings established by S&P, Moody’s and Fitch shall fall
within different levels, the Applicable Margin shall be based upon the ratings
of the two of the agencies that fall within the same level unless each agency’s
ratings is at a separate level, in which case the applicable level will be
deemed to be the middle level; (d) if any rating established by S&P, Moody’s or
Fitch shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P, Moody’s or Fitch shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P, Moody’s
or Fitch, as the case may be, shall refer to the then equivalent rating by S&P,
Moody’s or Fitch, as the case may be.

“Public Lender” has the meaning specified in Section 6.02.

“QFC Credit Support” has the meaning specified in Section 10.24.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any Property, including the movement of Hazardous
Materials through or in the air, soil, surface water, groundwater or real
property.

 

24



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Verisk, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Verisk’s stockholders, partners or members (or the equivalent Person
thereof).

“Revaluation Date” means, (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

25



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” has the meaning specified in Section 4.03(c).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Verisk.

“Supported QFC” has the meaning specified in Section 10.24.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

26



--------------------------------------------------------------------------------

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1 a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in the foregoing clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a). All Swing Line
Loans shall be denominated in Dollars.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system which form, platform and
system shall be approved by the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

27



--------------------------------------------------------------------------------

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, LIBOR Daily Loan or a Eurocurrency Rate Loan.

“Verisk” has the meaning specified in the introductory paragraphs hereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.24.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly-Owned” means, with respect to any Subsidiary or Subsidiaries of Verisk,
that all of the Equity Interests (other than directors’ qualifying shares but
not in excess of the minimum number of shares necessary to satisfy local
ownership legal requirements) of such Subsidiary or Subsidiaries is/are, at the
time as of which any such determination is being made, owned by Verisk, either
directly or through any other Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

28



--------------------------------------------------------------------------------

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Verisk or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Verisk shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) Verisk
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
as Consolidated Funded Indebtedness on a basis consistent with that reflected in
the Audited Financial Statements for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. For the avoidance of doubt, operating leases will not be
included as Consolidated Funded Indebtedness.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Verisk and its direct and indirect
Subsidiaries or to the determination of any amount for Verisk and its direct and
indirect Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that Verisk is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

 

29



--------------------------------------------------------------------------------

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07    Interpretation and Construction of Exceptions/Carveouts to Article VII
Negative Covenants.

In connection with the exceptions/carveouts to the negative covenants set forth
and described in Article VII, each such exception/carveout shall be available as
described therein independent of, and separate, distinct, and apart from, any
other such exceptions/carveouts, including, without limitation, any other
exceptions/carveouts expressly set forth and described within the same section
of such Article VII. Any and all such exceptions/carveouts which make reference
to an aggregate dollar amount (i.e., a “basket”) shall be deemed to refer to the
aggregate dollar amount which the Lenders will permit the Borrowers and their
Subsidiaries to incur or to have incurred and to permit to remain outstanding
subsequent to the date hereof, however, such aggregate dollar amount (i.e., a
“basket”) shall be deemed to be inclusive of, and not in addition to, the
aggregate dollar amount of each such exception/carveout which may have been
previously incurred and which is currently outstanding as of the date hereof.

1.08    Additional Alternative Currencies.

(a)    The Borrowers and their Subsidiaries may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “LIBOR Quoted
Currency” or “Non-LIBOR Quoted Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and each Lender; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its sole and absolute discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer of such
request. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole and
absolute discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Rate is available to be used for such requested currency, the

 

30



--------------------------------------------------------------------------------

Administrative Agent shall so notify the Borrowers and (i) the Administrative
Agent, such Lenders and the Borrowers may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrowers and (A) the
Administrative Agent, the L/C Issuer and the Borrowers may amend the definition
of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary
to add the applicable Eurocurrency Rate for such currency and (B) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrowers.

1.09    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Borrowers
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.50 of a unit being rounded upward), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate Loan” or “LIBOR Daily Loan” or with respect to
any comparable or successor rate thereto.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans in US Dollars and one or more
Alternative Currencies (hereinafter each such loan shall be referred to as a
“Committed Loan”) to any Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding

 

31



--------------------------------------------------------------------------------

Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans, LIBOR Daily
Loans or Eurocurrency Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (x) telephone or (y) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Committed Loans, (ii) on the requested date of any Borrowing of Base Rate
Committed Loans or LIBOR Daily Loans and (iii) four Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency (or five Business Days in the case of a
Special Notice Currency); provided, however, that if the applicable Borrower
wishes to request Eurocurrency Rate Loans having an Interest Period more than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. In the case of a
request pursuant to the proviso in the preceding sentence, not later than 11:00
a.m. (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars or
(ii) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency, the Administrative Agent shall notify the applicable
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans and LIBOR Daily Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
applicable Borrower fails to specify a Type of Committed Loan in a Committed
Loan Notice or if the applicable Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall instead be continued as Eurocurrency
Rate Loans in such Alternative Currency with an Interest Period of one month.
Any such automatic conversion to Base Rate Loans (or Eurocurrency Rate Loans
with an Interest Period of one month) shall be effective as of the

 

32



--------------------------------------------------------------------------------

last day of the Interest Period then in effect with respect to the applicable
existing Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify (but in any event on the same Business Day the
Administrative Agent receives such Committed Loan Notice) each Lender of the
amount (and currency) of its Applicable Percentage of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in an Alternative Currency, in each case as described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than (i) 1:00 p.m. in the case of any Loan denominated in Dollars or
(ii) the Applicable Time specified by the Administrative Agent in the case of
any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the applicable
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans or LIBOR Daily Loans, without the consent of the
Required Lenders. During the existence of an Event of Default, Eurocurrency Rate
Loans denominated in an Alternative Currency may be maintained and at the end of
the Interest Period with respect thereto shall automatically be continued as
Eurocurrency Rate Loans in such Alternative Currency with an Interest Period of
one month.

(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in the Prime Rate promptly following the public
announcement of such change.

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

33



--------------------------------------------------------------------------------

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of any Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of any Borrower
or its their Subsidiaries and any drawings thereunder; provided, that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the applicable Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the applicable Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)    The L/C Issuer shall not issue any Letter of Credit, if:

(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;

 

34



--------------------------------------------------------------------------------

(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;

(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency shall be deemed to be a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing

 

35



--------------------------------------------------------------------------------

thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, such Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of a Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions
(hereinafter each referred to as an “Auto-Extension Letter of Credit”); provided
that any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (hereinafter referred to as the
“Non-Extension Notice Date”) in each such 12-month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non- Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or any Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

36



--------------------------------------------------------------------------------

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that such Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on the Honor Date (as a result of an error in calculating the Dollar
amount to be paid by the applicable Borrower, but in any event, not as a result
of any intraday fluctuation in a currency exchange rate) or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, such Borrower agrees, as a separate and
independent obligation, to reimburse the L/C Issuer for the loss incurred by the
L/C Issuer resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing. If the applicable Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency)
(hereinafter referred to as the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the applicable Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

 

37



--------------------------------------------------------------------------------

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(c)(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether

 

38



--------------------------------------------------------------------------------

directly from a Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause (d)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of the applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to such Borrower or any Subsidiary or in
the relevant currency markets generally;

(vi)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of Verisk or any waiver by the L/C
Issuer which does not in fact materially prejudice Verisk;

(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

39



--------------------------------------------------------------------------------

(viii)    any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the ISP; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the L/C Issuer.
The applicable Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The applicable Borrower hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the applicable Borrower’s pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to such Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the such Borrower
which such Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

40



--------------------------------------------------------------------------------

(h)    Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (hereinafter referred to as the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The applicable Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the applicable
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the applicable Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, such agreement being made in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(hereinafter each such loan shall be referred to as a “Swing Line Loan”) to the
Borrowers (in Dollars only) from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that (x) after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments,

 

41



--------------------------------------------------------------------------------

(ii)    the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment and (iii) the
aggregate Commitment of the Swing Line Lender shall not be exceeded as a result
of such Swing Line Loan, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be, at the election of the applicable Borrower, either a Base Rate Loan or
a LIBOR Daily Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (1) telephone or (2) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Borrower.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative

 

42



--------------------------------------------------------------------------------

Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (c)(iii) shall be conclusive absent
manifest error.

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from

 

43



--------------------------------------------------------------------------------

the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05    Prepayments.

(a)    Optional.

(i)    Each applicable Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Committed Loans or LIBOR Daily Loans; (B) any
prepayment of Eurocurrency Rate Loans or LIBOR Daily Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii)    Any applicable Borrower may, upon notice to the Swing Line Lender
pursuant to delivery to the Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

44



--------------------------------------------------------------------------------

(b)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect (including if any such excess is as a result of
currency fluctuations from time to time), each applicable Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

2.06     Termination or Reduction of Commitments. Verisk may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Verisk shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.07    Repayment of Loans.

(a)    Each applicable Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of Committed Loans outstanding on such date.

(b)    Each applicable Borrower shall repay each Swing Line Loan on the earlier
to occur of (i) the date which is ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan shall, at the election of the
applicable Borrower, bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to either the Base
Rate or the LIBOR Daily Floating Rate plus the Applicable Rate; and (iv) each
LIBOR Daily Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the LIBOR Daily
Floating Rate plus the Applicable Rate.

(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

45



--------------------------------------------------------------------------------

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the applicable Borrower shall pay interest on the principal amount of
all applicable outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:

(a)    Commitment Fee. Verisk shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
computing the Commitment Fee, Swing Line Loans shall not be counted towards or
considered to be usage of the Aggregate Commitments.

(b)    Other Fees.

(i)    Verisk shall pay to the Arranger and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii)    Verisk shall pay to the Administrative Agent for the account of each

Lender fees in the amounts and at the times specified in the Fee Letter.

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any

 

46



--------------------------------------------------------------------------------

portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11     Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent (which shall be treated as part
of the Register) and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to a Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the relevant
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the Register, the Register shall control. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note (payable to
such Lender or its registered assigns), which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Alternative Currencies, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in Alternative Currencies shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in the
applicable Alternative Currency and in Same Day Funds not later than the
Applicable Time on the dates specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)    (i)    Funding by Lenders; Presumption by Administrative Agent.    
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or,
in the case of any Committed Borrowing of Base Rate Loans or LIBOR Daily Loans,
prior to 12:00 noon on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or LIBOR Daily Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed

 

47



--------------------------------------------------------------------------------

Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower agrees to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the applicable Borrower, the interest rate applicable
to Base Rate Loans, in the case of Loans denominated in Dollars or, in the case
of Loans denominated in Alternative Currencies, in accordance with such market
practice, in each case, as applicable. If applicable Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Committed
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Committed Borrowing. Any payment
by any applicable Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)    Failure to Satisfy Conditions Precedent.     If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

48



--------------------------------------------------------------------------------

2.13     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Notwithstanding any term, condition or provision of this Section 2.13 or any
other provision of this Agreement to the contrary, any payment or other amount
received by the L/C Issuer or the Swing Line Lender, respectively, from cash or
deposit account balances used to Cash Collateralize obligations of a Lender to
(A) the L/C Issuer, in accordance with the terms, conditions, and provisions of
Section 2.03(a)(iii)(F), or (B) the Swing Line Lender, in accordance with the
terms, conditions, and provisions of Section 2.04(c)(i), shall be for the sole
benefit of the L/C Issuer and the Swing Line Lender, respectively, and shall not
be subject to the sharing provisions of this Section 2.13.

2.14    Increase in Commitments.

(a)    Request for Increase. Provided there exists no Default, upon prior
express written notice to the Administrative Agent (which shall promptly notify
the Lenders), Verisk may, from time to time, request an increase in the maximum
principal amount of the Facility by an amount (for all such requests) not
exceeding the amount which would increase the principal amount of the Aggregate
Commitments to $2,000,000,000 in the aggregate; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, and
(ii) Verisk may make a maximum of four such requests. At the time of sending
such notice, Verisk (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

 

49



--------------------------------------------------------------------------------

(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender shall be obligated to increase its Commitment in
connection with any request by Verisk pursuant to this Section 2.14.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify Verisk and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), Verisk may also invite additional Eligible Assignees to become
Lenders pursuant to a Joinder in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section 2.14, the Administrative Agent and Verisk shall
determine the effective date (hereinafter referred to as the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify Verisk and the Lenders of the final allocation of such increase
and the Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Verisk shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of Verisk, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. Each applicable Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section 2.14.

(f)    Conflicting Provisions. This Section 2.14 shall supersede any provisions
in Sections 2.13 or 10.01 to the contrary.

2.15    Several Liability.

The parties hereto hereby acknowledge and agree that all Obligations,
liabilities and covenants made, incurred and undertaken by the respective
Borrowers under this Agreement and the other Loan Documents are on a several and
not joint basis, including, without limitation, all obligations to pay
principal, interest, fees, costs, and expenses; provided, however, that the
foregoing shall not limit Verisk’s guarantees of the Borrowing Subsidiary
Obligations pursuant to Article XI.

2.16    Cash Collateral.

(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any

 

50



--------------------------------------------------------------------------------

L/C Obligation for any reason remains outstanding, each applicable Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the applicable Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Each
applicable Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the applicable Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

51



--------------------------------------------------------------------------------

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Verisk may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Verisk, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 or Section 4.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)     Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and no Borrower shall be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

52



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If Verisk, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that, subject to Section 10.22, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the

 

53



--------------------------------------------------------------------------------

applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iv)    For purposes of determining withholding Taxes imposed under FATCA from
and after October 21, 2014, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Facility as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    Tax Indemnifications.

(i)    Each Borrower shall, and does hereby, severally indemnify each Recipient,
and shall make payment in respect thereof within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable by such Borrower under
this Section 3.01) payable or paid by such Recipient or required to be withheld
or deducted from a payment by such Borrower to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Verisk shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to maintain a participant register
and (z) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrowers in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c)(ii).

 

54



--------------------------------------------------------------------------------

(d)    Evidence of Payments. Upon request by Verisk or the Administrative Agent,
as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Verisk and the Administrative Agent, at the time or times reasonably
requested by Verisk or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Verisk or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Verisk or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Verisk or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)     any Lender that is a U.S. Person shall deliver to Verisk and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Verisk or the Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Verisk and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)    executed originals of IRS Form W-8ECI;

 

55



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-I to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BENE; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Verisk and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Verisk or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Verisk and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Verisk or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Verisk or the Administrative
Agent as may be necessary for Verisk and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Verisk and the Administrative Agent in writing of its legal
inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or

 

56



--------------------------------------------------------------------------------

deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be. If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable Borrower, upon the request
of the Recipient, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the applicable Recipient be required to
pay any amount to such Borrower pursuant to this subsection (f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection (f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate (whether denominated in Dollars or Alternative Currencies) or LIBOR Daily
Floating Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate or the LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market (each an “Affected Eurocurrency Rate Loan”),
then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Affected Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars and LIBOR Daily Loans, to convert
Base Rate Loans to Affected Eurocurrency Rate Loans or, if such notice relates
to the unlawfulness or asserted unlawfulness of charging interest based on the
Eurocurrency Rate, to make Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Rate, shall be suspended, until
such Lender notifies the Administrative Agent and Verisk that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or, if applicable and such Loans are
denominated in Dollars, convert (a) all such Affected Eurocurrency Rate Loans of
such Lender and (b) all such Base Rate Loans of such Lender as to which the
interest rate is determined with reference to the Eurocurrency Rate to Base Rate
Loans as to which the rate of interest is not determined with reference to the
Eurocurrency Rate, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Affected Eurocurrency Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Affected Eurocurrency Rate Loans or Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Rate.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Affected Eurocurrency Rate Loans or Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Rate,
that Lender shall remain committed to make and maintain Base Rate Loans (in
Dollars only) as to which the rate of interest is not determined with reference
to the Eurocurrency Rate and shall be entitled to recover interest at such Base
Rate. Upon any such prepayment or conversion, the applicable Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

57



--------------------------------------------------------------------------------

3.03    Inability to Determine Rates.

(a)    If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Loan or a LIBOR Daily Loan or a conversion
to or continuation thereof that (a) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or LIBOR Daily Loan, (b) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or for determining the LIBOR Daily Floating
Rate with respect to a proposed LIBOR Daily Loan or in connection with a Base
Rate Loan (in each case with respect to clauses (a) or (b), “Impacted Loans”),
or (c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or in connection with a Eurocurrency Rate Loan
or the LIBOR Daily Floating Rate with respect to a proposed LIBOR Daily Loan
does not adequately and fairly reflect the cost to such Lenders of funding or
maintaining such Loan, the Administrative Agent will promptly so notify Verisk
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies and
LIBOR Daily Loans shall be suspended (to the extent of the affected Eurocurrency
Rate Loans, LIBOR Daily Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice; provided that any Eurocurrency Rate Loan
outstanding prior to the giving of such notice may remain outstanding after the
giving of such notice until the end of the then applicable Interest Period with
respect thereto (without giving effect to any subsequent continuation or
conversion), unless such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, LIBOR Daily Loans or Base Rate Loans for the remaining
duration of such Interest Period. Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or LIBOR Daily Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans as to which the interest rate is not determined
with reference to the Eurocurrency Rate or the LIBOR Daily Floating Rate in the
amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrowers and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section 3.03, (2)
the Administrative Agent or the affected Lenders notify the Borrowers that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (3) any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

 

58



--------------------------------------------------------------------------------

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans or LIBOR Daily Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Rate
Loan or LIBOR Daily Loans (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the applicable Borrower will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender

 

59



--------------------------------------------------------------------------------

or the L/C Issuer, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)    Reserves on Eurocurrency Rate Loans. The applicable Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan or LIBOR Daily
Loans equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the such Borrower shall have received at least
ten days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice ten days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable ten days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c)    any failure by such Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the

 

60



--------------------------------------------------------------------------------

obligation of the applicable Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrowers are required to pay any additional amount
to any Lender, the L/C Issuer, or any Governmental Authority for the account of
any Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07    LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 10.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or Verisk or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Verisk) that Verisk or
Required Lenders (as applicable) have determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary;

(b)    the administrator of the LIBOR Screen Rate for the applicable currency or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Screen Rate for the applicable currency shall
no longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”); or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Verisk may amend this Agreement to replace LIBOR for
the applicable currency with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and Verisk unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as mutually agreed between the Administrative
Agent and Verisk.

 

61



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Verisk and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency and LIBOR Daily Loans shall
be suspended (to the extent of the affected Eurocurrency Rate Loans, LIBOR Daily
Loans or Interest Periods), and (y) if the applicable currency is Dollars, then
the Eurocurrency Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the applicable Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the applicable currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or LIBOR Daily Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions to Effectiveness. The Lenders’ Commitments hereunder and the
amendment and restatement of the Original Credit Agreement were satisfied as of
the Effective Date.

4.02    Conditions to Certain Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or Daily Libor Loans) is subject to the
following conditions precedent:

(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V (other than those set forth and contained in
Sections 5.05(c) and 5.06) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

62



--------------------------------------------------------------------------------

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the Fourth Amendment Effective Date and the date of each Credit
Extension:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
or (c) violate any Law.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document and, except as set forth on Schedule 5.03, no consent of any
other Person is required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document
except any such consent the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principals of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

63



--------------------------------------------------------------------------------

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrowers and their Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b)    The unaudited consolidated balance sheets of Verisk and its direct and
indirect Subsidiaries on a consolidated basis most recently delivered to the
Administrative Agent in accordance with Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Verisk and its direct and indirect
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens. Each of the Borrowers and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all Property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Property of the Borrowers and their Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09    [Reserved]

5.10    Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Borrower or the applicable
Subsidiary operates.

 

64



--------------------------------------------------------------------------------

5.11    Taxes. The Borrowers and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrowers or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrowers, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrowers and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrowers
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d)    Neither the Borrowers nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the date hereof, those
listed on Schedule 5.12 and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13    [Reserved].

 

65



--------------------------------------------------------------------------------

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrowers are not engaged and will not engage, principally or as one
of their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)    None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which they or any of their Subsidiaries is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized that projections to future events are not to be viewed as facts
and that the actual results during the period or periods covered by any
projections may materially differ from the projected results).

5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17    [Reserved].

5.18    [Reserved].

5.19    OFAC; Anti-Corruption Laws; Sanctions. No Borrower, any of their
respective Subsidiaries, or, to the knowledge of the Borrowers and their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) the subject or target of any
Sanctions or (b) located, organized or resident in a Designated Jurisdiction.
Each Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Borrower, its
directors and agents, are in compliance with any Anti-Corruption Law, any
applicable Sanctions or the Patriot Act.

5.20    [Reserved].

5.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

66



--------------------------------------------------------------------------------

5.22     Beneficial Ownership Certification. As of the Fourth Amendment
Effective Date, the information included in any Beneficial Ownership
Certification delivered to any Lenders on or prior to the Fourth Amendment
Effective Date with respect to the Borrowers is true and correct in all
respects.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01     Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of Verisk, a consolidated balance sheet of Verisk and its
direct and indirect Subsidiaries on a consolidated basis as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Verisk, a
consolidated balance sheet of Verisk and its direct and indirect Subsidiaries on
a consolidated basis as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Verisk’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
Verisk’s fiscal year then ended, in each case setting forth in comparative form,
as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Verisk as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Verisk and its direct and indirect Subsidiaries on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of their independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth and contained in Section 7.08 or, if any such Default shall exist,
stating the nature and status of such event;

 

67



--------------------------------------------------------------------------------

(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Verisk;

(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrowers by independent accountants in connection with the
accounts or books of the Borrowers or any Subsidiary, or any audit of any of
them;

(d)    promptly after the same are available, copies of each report, proxy or
financial statement or other report or communication sent to the stockholders or
bondholders of the Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrowers may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 and the Securities Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, excluding
routine comment letters from the SEC regarding (i) registration statements that
the Borrowers have previously filed or may file with the SEC under the
Securities Act and (ii) periodic and other reports that the Borrowers may file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;

(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(h)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Verisk posts such documents, or provides a link thereto on Verisk’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on Verisk’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the

 

68



--------------------------------------------------------------------------------

Borrowers shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrowers to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrowers shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (hereinafter
collectively referred to as “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (hereinafter
referred to as the “Platform”) and (b) certain of the Lenders (hereinafter each
referred to as a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each of the Borrowers hereby agrees that, so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing to the contrary, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03    Notices. Promptly following a Responsible Officer’s having knowledge
thereof, notify the Administrative Agent (who, in turn, will notify each other
Lender):

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event;

 

69



--------------------------------------------------------------------------------

(d)    of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary; and

(e)    any change in the Public Debt Rating (or any component thereof).

Each notice pursuant to this Section 6.03 (other than any notice pursuant to
Section 6.03(d)) shall be accompanied by a statement of a Responsible Officer of
the Borrowers setting forth details of the occurrence referred to therein and
stating what action the Borrowers have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its Property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except where, in regard to the
matters described in clauses (a), (b) and (c) above, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Borrower
or such Subsidiary, or the failure to make payment could not reasonably be
expected to have a Material Adverse Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect each Borrower’s and each Material Domestic Subsidiary’s legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.03 or Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06    [Reserved].

6.07    [Reserved].

6.08     Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to them or to their business or Property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by each Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

 

70



--------------------------------------------------------------------------------

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Administrative Agent and Lenders so long as no Event of
Default exists, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, acquisitions and other general corporate purposes not in contravention
of any Law or of any Loan Document.

6.12    Additional Guarantors. If any Domestic Subsidiary of the Borrowers that
is not a Guarantor at any time on or after the Effective Date guarantees any
Indebtedness (other than (x) Indebtedness owing to a Borrower or any Subsidiary
or (y) Indebtedness the incurrence or guarantee of which would not result in a
breach of Section 7.02), then such Domestic Subsidiary shall within 30 days of
such Domestic Subsidiary having guaranteed such Indebtedness (or such longer
period as the Administrative Agent may approve) (a) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of a Guaranty
or such other document as the Administrative Agent shall reasonably deem
appropriate for such purpose, (b) deliver to the Administrative Agent documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a) and
favorable opinions of counsel (who may be in-house counsel) to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in the foregoing clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent, and (c) Verisk shall provide upon the request of the
Administrative Agent or any Lender, any documentation or other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender, as applicable, to comply with “know your
customer” and other applicable laws and regulations.

6.13    Pari Passu Status.

Cause the Obligations to rank at least pari passu with all other present and
future unsecured Indebtedness of such Borrower and its Subsidiaries which are
Guarantors.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, other than the
following:

(a)    Customary Permitted Liens;

(b)    Liens in existence on the date hereof as set forth on Schedule 7.01 and
any extensions, renewals, or replacements thereof, provided that (i) the
aggregate principal amount of the Indebtedness secured by such Lien(s)
immediately prior to such extension, renewal, or replacement is not increased or
the maturity thereof changed and (ii) such Lien(s) is not extended to any other
Property in violation of this Agreement;

 

71



--------------------------------------------------------------------------------

(c)    Liens incidental to the conduct of its business or the ownership of its
Property which were not incurred in connection with the borrowing of money or
the obtaining of advances of credit and which in the aggregate do not materially
detract from the use or value of its Property or materially impair the use
thereof in the operation of its business;

(d)    Liens in favor of such Borrower or any Wholly-Owned Subsidiary on
Property of a Subsidiary to secure obligations of such Subsidiary to such
Borrower or to a Wholly-Owned Subsidiary;

(e)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 30 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 30 days
after the expiration of any such stay; provided that the aggregate amount of
such attachments or judgment Liens shall not secure obligations in excess of
$20,000,000 at any time;

(f)    Liens in respect of Permitted Subsidiary Acquisition Indebtedness;
provided that (i) each such Lien (A) shall be created substantially
simultaneously with the acquisition of the related Property or Properties or
(B) shall have existed on any Property of a Person (1) at the time such Person
becomes a Subsidiary of or is merged with or into such Borrower or a Subsidiary
of such Borrower or (2) at the time a Subsidiary acquires such Property from
such Person, and, in the case of each of the foregoing clauses (1) and (2), such
Lien shall not have been created in contemplation of any Permitted Acquisition,
and (ii) no such Lien at any time shall encumber any Property or Properties
other than the related Property or Properties financed by such Permitted
Subsidiary Acquisition Indebtedness and the proceeds thereof. For the avoidance
of doubt, in the event that a Permitted Acquisition is consummated as a purchase
of Equity Interests or a similar transaction, the pledge of stock or other
Equity Interests acquired in such Permitted Acquisition to secure the related
Permitted Subsidiary Acquisition Indebtedness shall be permitted;

(g)    Liens provided for in equipment leases (including financing statements
and undertakings to file the same); provided that such Liens are limited to the
equipment subject to such leases, accessions thereto and the proceeds thereof;

(h)    Liens in or upon and any right of offset against, moneys, deposit
balances, security or other Property, or interests therein, held or received by
or for or left in the possession of any lender (or any affiliate of such lender)
in connection with working capital facilities, lines of credit, term loans or
other credit facilities entered into in the ordinary course of business;
provided, however, that in no event shall (i) any Borrower be subject to a
minimum or compensating balance or similar arrangement or arrangement requiring
it to maintain minimum cash funds or deposits with such lender or lenders or
(ii) any Borrower or any Subsidiary maintain in all of its respective accounts
with all such lenders, at any time, overnight cleared cash balances in demand
deposit accounts that are subject to set-off rights, in excess of $5,000,000 in
the aggregate for all such accounts of any Borrower or any such Subsidiary,
respectively, as the case may be (in each case other than, for the avoidance of
doubt, any such balances held in commercial paper or money market funds);

(i)    Liens securing Indebtedness or other obligations to any counterparty
under repurchase or securities loan agreements;

 

72



--------------------------------------------------------------------------------

(j)    Liens existing solely with respect to cash or deposit account balances
used to Cash Collateralize obligations of a Lender to (i) the L/C Issuer, in
accordance with the terms, conditions, and provisions of Section 2.03(a)(iii)(F)
or (ii) the Swing Line Lender, in accordance with the terms, conditions, and
provisions of Section 2.04(c)(i);

(k)    Liens created by this Agreement or any other Loan Document;

(l)    Liens in respect of Priority Indebtedness permitted under Section 7.02;
provided that such Liens do not secure Indebtedness owing by such Borrower or
any of its Subsidiaries in respect of (i) any private placement or note purchase
facility or facilities or (ii) any senior credit facility or facilities
(including, without limitation, the Facility); and

(m)    Liens securing other Indebtedness to the extent that the Borrower and
each of its applicable Subsidiaries shall have made or caused to be made
effective provision whereby the obligations under this Agreement and the other
Loan Documents shall be secured equally and ratably with any and all other
obligations secured by any such Lien, such security to be pursuant to agreements
reasonably satisfactory to the Administrative Agent and, in any such case, the
Administrative Agent and the Lenders shall have the benefit, to the fullest
extent that, and with such priority as, they may be entitled under applicable
Laws, of an equitable Lien on such Property.

7.02     Priority Indebtedness; Permitted Subsidiary Acquisition Indebtedness.
Create, incur, assume or suffer to exist (a) any Priority Indebtedness in excess
at any time of an amount equal to 7.5% of Assets at such time or (b) any
Permitted Subsidiary Acquisition Indebtedness in an aggregate principal amount
in excess of $500,000,000 outstanding at any time.

7.03     Fundamental Changes. Merge, dissolve, liquidate, wind-up, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person (including, in each
case, pursuant to a Delaware LLC Division), or, with respect to a Borrower,
change its structure as a corporation, except that, so long as no Default exists
or would result therefrom,

(a)    the Borrowers and their Subsidiaries may consummate Permitted
Acquisitions;

(b)    any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be a Borrower or a Guarantor.

7.04    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)    any Subsidiary may Dispose of assets to a Borrower or any Subsidiary of a
Borrower;

(b)    any Borrower or any Subsidiary may Dispose of inventory in the ordinary
course of its business (including the Disposition of obsolete inventory);

 

73



--------------------------------------------------------------------------------

(c)    any Borrower or any Subsidiary may Dispose of assets that, in its good
faith, reasonable judgment, have no further useful or productive capacity, are
fully used or depreciated, are obsolete or are no longer necessary or productive
in the ordinary course of its business;

(d)    the Borrowers or any Subsidiary may Dispose of assets other than as set
forth in the preceding clauses (a) through (c) and the succeeding clauses (e),
(f), and (g); provided that (i) such assets sold in any calendar year shall not,
in the aggregate, account for more than 20% of Consolidated EBITDA or more than
20% of the total revenues of Verisk and its direct and indirect Subsidiaries, on
a consolidated basis, for the prior calendar year, and (ii) as of any date of
determination, such assets sold during the term of this Agreement shall not, in
the aggregate, account for more than 40% of Consolidated EBITDA or more than 40%
of the total revenues of Verisk and its direct and indirect Subsidiaries, on a
consolidated basis, in each case on a cumulative basis from March 31, 2015
through the most recently completed fiscal quarter for which financial
statements are available;

(e)    the Borrowers and their Subsidiaries may enter into and consummate
transactions permitted by Section 7.03;

(f)    any Borrower or any Subsidiary may grant non-exclusive licenses or
sublicenses of rights or interests in intellectual property to third parties in
the ordinary course of its business; and

(g)    any Borrower or any Subsidiary may lease and sublease Property to other
Persons in the ordinary course of its business.

7.05    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related,
reasonably complimentary or incidental thereto.

7.06    [Reserved].

7.07     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose which in
any case entails a violation of Regulation U of the FRB.

7.08    Financial Covenants.

(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Verisk to be less than
3.00:1.00.

(b)    Consolidated Funded Debt Leverage Ratio. Permit the Consolidated Funded
Debt Leverage Ratio at any time during any period of four fiscal quarters of
Verisk to be greater than 3.50:1.00. Notwithstanding the foregoing to the
contrary, at the election of the Borrowers (such election to be made in writing
to the Administrative Agent upon the closing of a Permitted Acquisition and such
election to be made not more than twice during the term of the Facility), the
maximum Consolidated Funded Debt Leverage Ratio shall be permitted to increase
to 4.00:1.00 (no more than once) and 4.25:1.00 (also no more than once) in any
sequence as requested by Verisk in writing (each such increase in the
Consolidated Funded Debt Leverage Ratio, a “Consolidated Funded Debt Leverage
Ratio Step-up”), in each case, for the four consecutive fiscal quarter period
(hereinafter referred to as a “Leverage Increase Period”) commencing

 

74



--------------------------------------------------------------------------------

with the fiscal quarter in which such Permitted Acquisition occurs (which
Leverage Increase Period shall include, for the avoidance of doubt, the fourth
fiscal quarter end following the closing date of such Permitted Acquisition),
provided, that immediately upon the expiration of any Leverage Increase Period,
the maximum Consolidated Funded Debt Leverage Ratio permitted under this
Section 7.08(b) shall revert automatically to 3.50:1.00; provided, further,
Verisk shall only be permitted to elect to a second Consolidated Funded Debt
Leverage Ratio Step-up if there has been at least two consecutive fiscal quarter
periods between the date of the commencement of the initial Consolidated Funded
Debt Leverage Ratio Step-up and the date of the commencement of the second
Consolidated Funded Debt Leverage Ratio Step-up for which Verisk’s Consolidated
Funded Debt Leverage Ratio is less than or equal to 3:00:1.00, which shall be
evidenced by the delivery of Compliance Certificates to the Administrative Agent
in accordance with Section 6.02(b).

7.09    Restricted Payments.

During the existence of a Default, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so.

7.10    Accounting Changes.

Make any change in its (a) accounting policies or reporting practices, except
(i) as required or permitted by GAAP or (ii) otherwise, if not a material
change, or (b) fiscal year if such change is made for the purposes of, amongst
others, avoiding the occurrence of an Event of Default.

7.11    Anti-Corruption Laws; Sanctions.

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions, and/or directly or indirectly permit or allow any Credit Extension,
use of proceeds hereunder or other transaction contemplated by this Agreement to
violate any Anti-Corruption Law, any applicable Sanctions or the Patriot Act.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.05, 6.10, 6.11, or
Article VII or (ii) Sections 6.01 or 6.02 and such failure continues for ten
days; or

 

75



--------------------------------------------------------------------------------

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any substantial and material respect when made or deemed made; or

(e)    Cross-Default. (i) Any Borrower or any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the giving of any required notice
and the running of any applicable grace or cure periods) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $100,000,000,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after the giving of any required
notice, the expiration of any permitted grace period or both) is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Borrower or any Loan Party is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Borrower or any Loan Party is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Borrower or such
Loan Party as a result thereof is greater than $100,000,000; or

(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
respective Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against any Property of any such Person in an
aggregate principal amount of more than $20,000,000 and is not released, vacated
or fully bonded within 30 days after its issue or levy; or

 

76



--------------------------------------------------------------------------------

(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or would reasonably be expected to result in
liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000,000; or

(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

(k)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate,

 

77



--------------------------------------------------------------------------------

the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedging Obligations, ratably among the Lenders, the L/C Issuer and
the Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.03.

Notwithstanding the foregoing, Obligations arising under Guaranteed Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice

 

78



--------------------------------------------------------------------------------

thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Hedge Bank, as the case may be. Each Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The Lenders specifically
authorize the Administrative Agent to enter into and deliver the Sharing
Agreement on their behalf. The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and none of
the Borrowers or any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

79



--------------------------------------------------------------------------------

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice

 

80



--------------------------------------------------------------------------------

of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify Verisk and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its or their respective duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition of “Defaulting Lender”, the Required Lenders may,
to the extent permitted by applicable laws, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States; provided, that without the consent of Verisk (such consent
not to be unreasonably withheld), the Required Lenders shall not be permitted to
select a successor that is not a U.S. financial institution described in
Treasury Regulation Section 1.1441- 1(b)(2)(ii) or a U.S. branch of a foreign
bank described in Treasury Regulation Section 1.1441- 1(b)(2)(iv)(A). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (hereinafter referred to as the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

 

81



--------------------------------------------------------------------------------

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger, co-syndication agents, or co-documentation agents, if any,
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10    Collateral and Guaranty Matters. The Lenders (including in their
capacity as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

82



--------------------------------------------------------------------------------

(a)    to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Guaranteed Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and

(b)    to release any Guarantor (other than Verisk) from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.

9.11    Guaranteed Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03, Article XI, or the Guaranty or any Collateral by virtue of the
provisions hereof shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

9.12    ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of Verisk or any other Borrower, that at least
one of the following is and will be true: (i) such Lender is not using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement; (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; (iii)(A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84 14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of

 

83



--------------------------------------------------------------------------------

PTE 84 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84 14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of Verisk or any other Borrower, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the prior
express written consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the prior express
written consent of such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the prior express written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

84



--------------------------------------------------------------------------------

(f)    amend Section 1.08 or the definition of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Lender and the L/C Issuer obligated to make Credit Extensions in
Alternative Currencies; or

(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) only the consent of Verisk
and the Lenders and L/C Issuer that have agreed to issue such Credit Extensions
in the applicable Alternative Currency shall be necessary to amend the
definition of “Eurocurrency Rate” to provide for the addition of a replacement
interest rate with respect to such Alternative Currency. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender. Notwithstanding anything herein to the contrary, the
Borrowers and the Administrative Agent may agree to add Guarantors subject to
delivery of substantially the same items referred to in Section 6.12 without
consent from any other Person (other than the proposed Guarantor).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrower and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.08.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)    if to the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire.

 

85



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their respective discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (hereinafter
collectively referred to as the “Agent Parties”) have any liability to the
Borrowers, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrowers, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to

 

86



--------------------------------------------------------------------------------

which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices, Notices
of Loan Prepayment and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

87



--------------------------------------------------------------------------------

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable actual out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable actual fees, charges and disbursements of counsel for
the Administrative Agent (subject to any applicable limits on such fees as set
forth in Section 4.01(e)), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable actual out of pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all actual
out of pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the actual fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. The Borrowers shall have no obligation to pay, or reimburse any Person
for, the fees and time charges of attorneys who are employees of the
Administrative Agent, any Lender or the L/C Issuer.

(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable actual fees, charges and disbursements of any counsel for any
Indemnitee excluding the fees, time charges and disbursements for attorneys who
may be employees of any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any Property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The obligations of the
Borrowers under this clause (b) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the

 

88



--------------------------------------------------------------------------------

foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than 15 Business Days after demand therefor.

(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Borrowers or any other Loan Party may assign or otherwise transfer any of its
rights

 

89



--------------------------------------------------------------------------------

or obligations hereunder without the prior express written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (b)(ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:

(A)    the consent of Verisk (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

90



--------------------------------------------------------------------------------

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (regardless of whether or not there is any Outstanding Amount of L/C
Obligations at the time of such assignment); and

(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (regardless of whether
or not there is any Outstanding Amount of Swing Line Loans at the time of such
assignment).

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Borrower or Related Parties. No such assignment shall be
made to the Borrowers, any Guarantor, or any of the Borrowers’ respective
Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Verisk and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and

 

91



--------------------------------------------------------------------------------

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrowers (at
their reasonable expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 10.06.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (hereinafter referred to as the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, any L/C Issuer or Swing
Line Lender, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Borrowers or any Guarantor or any of the Borrowers’
respective Affiliates or Subsidiaries) (hereinafter each shall be referred to as
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts and interest amounts of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. Without limitation of the requirements of this subsection (d),
no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the Commitments, Loans
or other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form for U.S. federal income tax purposes or is
otherwise required by applicable law. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment,

 

92



--------------------------------------------------------------------------------

waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section 10.06,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 10.06. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign (without the
consent of the Borrowers or the Administrative Agent) a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a federal reserve bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender (and the acceptance of such appointment by the
applicable Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the “Information” (as such term is defined below), except
that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person its
Related Parties (including any self-

 

93



--------------------------------------------------------------------------------

regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (A) rating agencies in connection with
rating the Borrowers or their Subsidiaries or the credit facilities provided
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of Verisk, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.07, (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers or (z) is independently discovered or
developed by a party hereto without utilizing any Information received from the
Borrowers or violating the terms of this Section 10.07 and (j) to any credit
insurance provider relating to the Borrowers and their respective obligations;
provided that, prior to any disclosure, such credit insurance provider shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties received by it from the Administrative
Agent or any Lenders. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the L/C Issuer and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section 10.07, “Information” means all information received
from any Borrower or any Subsidiary relating to such Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from a Borrower or a
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have

 

94



--------------------------------------------------------------------------------

made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify Verisk and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (hereinafter referred to as the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)    This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof (including the credit facilities and letters of credit
referenced in paragraphs of this Section 10.10.

(c)    Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of an original
executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

95



--------------------------------------------------------------------------------

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b)     SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO

 

96



--------------------------------------------------------------------------------

THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower hereby acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrowers, each other Loan Party and their
respective Affiliates, on the one hand,

 

97



--------------------------------------------------------------------------------

and the Administrative Agent and the Arranger, on the other hand, (ii) each of
the Borrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrowers and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers,
any other Loan Party or any of their respective Affiliates, or any other Person
and (ii) neither the Administrative Agent nor any Arranger has any obligation to
the Borrowers, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrowers, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it and provided
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by a manually executed
signature.

10.18     USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (hereinafter referred to as the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

10.19    Time of the Essence. Time is of the essence of the Loan Documents.

 

98



--------------------------------------------------------------------------------

10.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 10.20 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 10.20 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this
Section 10.20 to constitute, and this Section 10.20 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.21    Designation of Additional Borrowing Subsidiaries. Unless a Default has
occurred and is continuing, Verisk at any time and from time to time following
the date hereof, upon not less than 15 Business Days’ notice to the
Administrative Agent (which notice the Administrative Agent shall promptly send
to each Lender and the L/C Issuer), may designate any Wholly-Owned Domestic
Subsidiary to be a Borrowing Subsidiary upon the completion of the following
(the date of which shall be as notified by the Administrative Agent to Verisk,
each Lender and the L/C Issuer, which notice shall be deemed conclusive and
binding): (a) each of Verisk and such Subsidiary shall have executed and
delivered to the Administrative Agent a Designation of Borrowing Subsidiary,
(b) the Administrative Agent shall have received with respect to such Subsidiary
documentation corresponding to the items referred to in Sections 4.01(a)(iii)
through (v) (for purposes hereof replacing any references in such Sections to
“Verisk” and the “Effective Date”, respectively, with such Subsidiary and with
the date on which such Subsidiary becomes a Borrowing Subsidiary) and (c) Verisk
shall provide upon the request of the Administrative Agent or any Lender, any
documentation or other evidence (including a Beneficial Ownership Certification)
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender, as applicable, to comply with “know
your customer” and other applicable laws and regulations, whereupon (i) such
Subsidiary shall become a party hereto and shall have the rights and obligations
of a Borrower hereunder and (ii) the Obligations of such Subsidiary shall be
guaranteed by Verisk in accordance with Section 11.01.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

99



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.23    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.24    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

100



--------------------------------------------------------------------------------

(b)    As used in this Section 10.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XI.

GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS

11.01    Guaranty. Verisk hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of the
Borrowing Subsidiary Obligations. The Administrative Agent’s and the Lenders’
respective books and records showing the amount of the Borrowing Subsidiary
Obligations shall be admissible in evidence in any action or proceeding. This
Article XI shall not be affected by the genuineness, validity, regularity or
enforceability of the Borrowing Subsidiary Obligations or any instrument or
agreement evidencing any Borrowing Subsidiary Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Borrowing Subsidiary
Obligations which might otherwise constitute a defense to the obligations of
Verisk under this Article XI, and Verisk hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of Verisk hereunder at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.

11.02    Certain Waivers. Verisk waives (a) any defense arising by reason of any
disability or other defense of the Borrowing Subsidiaries or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of the
Borrowing Subsidiaries; (b) any defense based on any claim that Verisk’s
obligations exceed or are more burdensome than those of the Borrowing
Subsidiaries; (c) any right to require the Administrative Agent or any Lender to
proceed against the Borrowing Subsidiaries, proceed against or exhaust any
security for the Indebtedness, or pursue any other remedy in the Administrative
Agent’s or the Lenders’ power whatsoever; (d) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
the Lenders; and (e) all defenses based on suretyship or impairment of
collateral (Verisk, the Administrative Agent, and the Lenders intending this
waiver to have the effects described in Section 48 of the Restatements (Third)
of the Law of Suretyship and Guaranty). Verisk expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of

 

101



--------------------------------------------------------------------------------

nonpayment or nonperformance, protests, notices of protest, notices of dishonor
and all other notices or demands of any kind or nature whatsoever with respect
to the Borrowing Subsidiary Obligations, and all notices of acceptance of this
Article XI or of the existence, creation or incurrence of new or additional
Borrowing Subsidiary Obligations.

11.03 Obligations Independent. The obligations of Verisk hereunder are those of
primary obligor, and not merely as surety, and are independent of the Borrowing
Subsidiary Obligations and the obligations of any other guarantor, and a
separate action may be brought against Verisk to enforce this Article XI whether
or not the Borrowing Subsidiaries or any other person or entity is joined as a
party.

11.04    Subrogation. Verisk shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Article XI until all of the Borrowing Subsidiary
Obligations and any amounts payable under this Article XI have been indefeasibly
paid and performed in full and any commitments of the Lenders or facilities
provided by the Lenders with respect to the Borrowing Subsidiary Obligations are
terminated. If any amounts are paid to Verisk in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Administrative Agent (for the further benefit of the Lenders) and shall
forthwith be paid to the Administrative Agent, for the benefit of the Lenders,
to reduce the amount of the Borrowing Subsidiary Obligations, whether matured or
unmatured.

11.05    Subordination. Verisk hereby subordinates the payment of all
obligations and indebtedness of the Borrowing Subsidiaries owing to Verisk,
whether now existing or hereafter arising, including, but not limited to, any
obligation of the Borrowing Subsidiaries to Verisk as subrogee of the
Administrative Agent, for the benefit of the Lenders, or resulting from Verisk’s
performance under this Article XI, to the indefeasible payment in full in cash
of all Borrowing Subsidiary Obligations. If the Administrative Agent so requests
after the occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the Borrowing Subsidiaries to Verisk shall be
enforced and performance received by Verisk as trustee for the Administrative
Agent, for the benefit of the Lenders, and the proceeds thereof shall be paid
over to the Administrative Agent, for the benefit of the Lenders, on account of
the Borrowing Subsidiary Obligations.

11.06    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Borrowing Subsidiary Obligations is stayed, in connection
with any case commenced by or against Verisk or the Borrowing Subsidiaries under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Verisk immediately upon demand by the Administrative Agent.

 

102



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 165,000,000.00        16.5 % 

HSBC Bank USA, N.A.

   $ 135,000,000.00        13.5 % 

JPMorgan Chase Bank, N.A.

   $ 135,000,000.00        13.5 % 

Wells Fargo Bank, National Association

   $ 135,000,000.00        13.5 % 

Citibank, N.A.

   $ 100,000,000.00        10.0 % 

Credit Suisse AG, Cayman Islands Branch

   $ 100,000,000.00        10.0 % 

Morgan Stanley Bank, N.A.

   $ 100,000,000.00        10.0 % 

TD Bank, N.A.

   $ 85,000,000.00        8.5 % 

The Northern Trust Company

   $ 45,000,000.00        4.5 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

REVISED EXHIBIT A

(see attached)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 22, 2015 (as amended by the First Amendment, dated as of July
24, 2015, the Second Amendment, dated as of May 26, 2016, the Third Amendment,
dated as of May 18, 2017 and the Fourth Amendment, dated as of August [●], 2019,
and as further amended, restated, amended and restated, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Verisk Analytics,
Inc., a Delaware corporation (“Verisk”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

☐  A Borrowing of Committed Loans    ☐  A conversion or continuation of Loans

1. On                                  (a Business Day).

2. In the amount of [$][€][£]                     .

3. Comprised of [Eurocurrency Rate Loan][Base Rate Loan][LIBOR Daily Loan] 1.

                            [Type of Committed Loan requested]

4. [For Eurodollar Rate Loans: with an Interest Period of                      
months.]2

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

[VERISK ANALYTICS, INC.][APPLICABLE BORROWING SUBSIDIARY]

By:  

 

Name:  

 

Title:  

 

 

1 

Base Rate Loans and LIBOR Daily Loans are only available in Dollars.

2 

Delete if Base Rate Loan or LIBOR Daily Loan is requested.



--------------------------------------------------------------------------------

REVISED EXHIBIT C

(see attached)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

                    

FOR VALUE RECEIVED, each of the undersigned, Verisk Analytics, Inc., a Delaware
corporation (“Verisk”) and the additional Borrowing Subsidiaries, if any,
(hereinafter collectively referred to as the “Borrowers”) hereby promises to
pay, on a several basis, to [                                 ] or registered
assigns (hereinafter referred to as the “Lender”), in accordance with the
provisions of the “Agreement” (as such term is hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to such
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of April 22, 2015 (as amended by the First Amendment, dated as of July 24,
2015, the Second Amendment, dated as of May 26, 2016, the Third Amendment, dated
as of May 18, 2017 and the Fourth Amendment, dated as of August [●], 2019, and
as further amended, restated, amended and restated, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Verisk, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

Each Borrower promises to pay interest on the unpaid principal amount of each
applicable Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars or the relevant,
as applicable, Alternative Currency in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

VERISK ANALYTICS, INC. By:  

                                                              

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[BORROWING SUBSIDIARY]3 By:  

                                                              

Name:  

 

Title:  

 

 

3 

If applicable.